POWER OF ATTORNEY The undersigned hereby constitutes and appoints Kiesha Astwood, James Bitetto, Joni Lacks Charatan, Joseph M. Chioffi, Janette E. Farragher, John B. Hammalian, Robert R. Mullery and Jeff Prusnofsky, and each of them, with full power to act without the other, his or her true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him or her and in his or her name, place and stead, in any and all capacities (until revoked in writing), to sign the Fund's Registration Statement on Form N-1A (and any and all amendments, including post-effective amendments, thereto), and to file the same, with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing ratifying and confirming all that said attorneys-in-fact and agents or any of them, or their or his or her substitute or substitutes, may lawfully do or cause to be done by virtue hereof. This document hereby revokes in its entirety the Power of Attorney executed on November 3, 2009 by the undersigned. Except as otherwise specifically provided herein, this Power of Attorney shall not in any manner revoke in whole or in part any power of attorney that the persons whose signatures appear below previously executed. This Power of Attorney shall not be revoked by any subsequent power of attorney that the persons whose signatures appear below may execute, unless such subsequent power specifically provides that it revokes this Power of Attorney by referring to the date of execution of this document or specifically states that the instrument is intended to revoke all prior powers of attorney. /s/: Bradley J. Skapyak November 7, 2012 Bradley J. Skapyak President (Principal Executive Officer) /s/: James Windels November 7, 2012 James Windels Treasurer (Principal Financial and Accounting Officer) /s/: Joseph S. DiMartino November 7, 2012 Joseph S. DiMartino Board Member, Chairman of the Board /s/: Clifford L. Alexander November 7, 2012 Clifford L. Alexander Board Member /s/: Francine Bovich November 7, 2012 Francine Bovich Board Member /s/: Peggy Davis November 7, 2012 Peggy Davis Board Member /s/: Diane Dunst November 7, 2012 Diane Dunst Board Member /s/: Ernest Kafka November 7, 2012 Ernest Kafka Board Member /s/: Nathan Leventhal November 7, 2012 Nathan Leventhal Board Member /s/: Robin A. Melvin November 7, 2012 Robin A. Melvin Board Member STATE OF NEW YORK ) ) ss COUNTY OF NEW YORK ) On November 7, 2012 before me, the undersigned, personally appeared the above-named individuals, each personally known to me or proved to me on the basis of satisfactory evidence to be the individuals whose names are subscribed to the within instrument and acknowledged to me that they executed the same in their capacities, and that by their signatures on the instrument, the individuals, or the person upon behalf of which the individuals acted, executed the instrument. WITNESS my hand and official seal. /s/: Loretta Johnston Notary Public EXHIBIT A Dreyfus Appreciation Fund, Inc. Dreyfus BASIC Money Market Fund, Inc. Dreyfus Municipal Bond Opportunity Fund Dreyfus New York AMT-Free Municipal Bond Fund Dreyfus Premier Worldwide Growth Fund, Inc. Dreyfus State Municipal Bond Funds General California Municipal Money Market Fund General Government Securities Money Market Funds, Inc. General Money Market Fund, Inc. General Municipal Money Market Funds, Inc. General New York Municipal Money Market Fund
